Case 0:76-cv-06086-DMM Document 1062 Entered on FLSD Docket 04/15/2019 Page 1 of 2




                            UN ITED STA TES DISTR IC T CO UR T
                            SO U TH ER N DISTR IC T O F FLO R IDA

                               Case N o.76-0686-civ-M idd1ebrooks

   O LLIE CA RRUTHERS,eta1.,

         Plaintiff,



   GM G ORY TON Y ,as SheliffofBrow ard Cotm ty,

         D efendant.

                                                      /

                      ORDER M V ROVING AND ADOPTING SETTLEM ENT

          THIS CAUSE comesbefore the Courtupon thejointmotion ofthe Plaintiffsand the
   ShedffofBroward County to approve the SettlementAgreement. (DE 1060). The Courthas
   reviewed the extensiverecord,held a headng on the M otion on April12,2019,and isadvised in

   thepremises.BecausetheCourtfindstheSettlement(DE 1043-4)fair,adequate,andreasonable
   tmder Fed.R .Civ.P.23,and that it com plies in allrespects w ith the Prison Litigation Refonn

   Act,18U.S.C.j3626(a),
          IT IS ORDERED that the Parties' Joint M otion for Final Approval of Settlem ent

   Agreement(DE 1060)isGRANTED.
          IT IS FURTHER ORDERED thatthe SettlementAgreement(DE1043-4) is hereby
   adopted and incoporated herein asan Orderofthe Court. The Courtshallretain jurisdiction
   overthism atterpursuantto the term softhe Settlem entA greem ent.
Case 0:76-cv-06086-DMM Document 1062 Entered on FLSD Docket 04/15/2019 Page 2 of 2




         IT    IS FU R TH ER      O R D ER ED   that the Settlem ent A greem ent shall be

   posted in the dayroom s/com m on area of all housing tm its of the Brow ard Cotmty Jail,and

   distributed to allpdsoners withoutaccessto dayroom s/com m on areas.

         SIG NED in Cham bersatW estPalm Beach,Florida,this           a ofA pdl,2019.




                                                       N A LD M .M ID DLEBRO OK S
                                                    UN ITED STA TES DISTRJCT JUD G E
   cc:Cotm selofR ecord
